Citation Nr: 1104333	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable rating for lumbosacral strain. 

2.  Entitlement to a compensable rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION


The Veteran had active duty service from March 1973 to March 1977

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in September 2005.  A 
statement of the case was issued in September 2006, and a 
substantive appeal was received in October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran underwent VA examination in July 2006.  The VA 
examiner reported that there was no reduced range of motion of 
the back following repetition due to pain, fatigue, 
incoordination, weakness or lack of endurance.  However, although 
not entirely clear, it appears that the examiner also reported 
some increase in severity during flare-ups.  An x-ray was 
interpreted as showing some degenerative changes.  Under the 
circumstances, the Board believes another VA examination is 
appropriate to address the matter of additional functional loss, 
including during flare-ups.  

With regard to the skin disability issue, in August 2009 the 
Veteran reported that he had forgotten to show the VA medical 
examiner his feet at the VA examination.  The report of the July 
2006 VA examination for tinea versicolor does not include any 
mention of any involvement of the feet.  Given this new 
information furnished  by the Veteran, additional examination for 
the skin disability is also appropriate.   



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
current severity of the Veteran's 
lumbosacral strain.  The claims file should 
be made available to the examiner for 
review.  All clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported to allow for 
application of the rating criteria for 
disability of the spine.

The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner 
should report at what point (in degrees) 
that motion is effectively limited by pain, 
as well as whether there is any additional 
functional loss due to weakened movement, 
excess fatigability, or incoordination.  
The examiner should also furnish, if 
possible, an estimate of any limitation of 
motion which would be expected during a 
flare-up.

2.  The Veteran should also be scheduled 
for an appropriate VA examination to 
ascertain the current severity of the 
Veteran's tinea versicolor.  The claims 
file should be made available to the 
examiner for review.  All clinical and 
special test findings should be clearly 
reported, and pertinent findings should be 
reported to allow for application of the 
rating criteria for tinea versicolor.  
Involvement of the skin disability with 
regard to all parts of the body, to 
specifically include the feet, should be 
reported. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


